tcmemo_2007_224 united_states tax_court douglas a gibson petitioner v commissioner of internal revenue respondent docket no filed date dwight m montgomery for petitioner laura a mckenna for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioner’ sec_2002 federal_income_tax and a dollar_figure sec_6662 penalty for after a concession the issues remaining for decision are whether dollar_figure petitioner received during in connection with a settlement of a lawsuit is excludable from gross_income pursuant to sec_104 and whether petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in sun city california in petitioner’s wife inherited a home in sun city california the sun city residence in the county of riverside the county in late petitioner his wife and their children the gibsons moved into the sun city residence the sun city residence was in an area zoned as a senior citizen development scd by the county a county ordinance provided that an scd zoning restriction placed a certain age- related residency restriction the restriction on person sec_1 unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure petitioner conceded that the social_security_benefits he received during are taxable occupying dwelling units within the scd the gibsons did not satisfy the restriction in the sun city civic association reported the gibsons’ restriction violation to county code enforcement authorities cce authorities the cce authorities contacted the gibsons several times with regard to the restriction on the first occasion cce authorities served notice on the gibsons informing them of the restriction and that they were in violation of the restriction later cce authorities issued the gibsons a citation stating that they should comply immediately with the restriction by restricting the occupancy of the home to persons satisfying the restriction cce authorities advised the gibsons that continued violation of the restriction might result in fines and imprisonment also cce authorities issued petitioner a notice to appear in court alleging a criminal violation of the ordinance that imposed the restriction the county later dropped the charge and petitioner did not have to appear in court other sun city residents harassed and physically and verbally threatened the gibsons because of their violation of the restriction in date the gibsons and other plaintiffs initiated a class action lawsuit against the county and certain other county officials in the u s district_court for the central district of california in the class’s first amended complaint the class set forth claims violation of the federal fair housing act violation of the california fair employment and housing act violation of the unruh civil rights act violation of federal substantive due process violation of california substantive due process violation of federal equal protection laws violation of california equal protection laws violation of california procedural due process violation of california privacy laws violation of federal freedom of association laws violation of california freedom of association laws california inverse condemnation california estoppel by nonconforming use rights and california estoppel by exceeding zoning authority the plaintiff class incorporated into each of the above-referenced claims between and paragraphs of additional material paragraph of that additional material alleged bodily injury among nine other losses suffered by petitioner and members of petitioner’s class paragraph states by reason of defendant’s unlawful acts or practices plaintiffs and members of plaintiff class have suffered loss of housing violation of their civil rights monetary damages humiliation and bodily injury including but not limited to physical and emotional distress plaintiffs and members of the plaintiff class have also suffered the loss of the important social business economic and political benefits of associations that arise from living in communities integrated with families and children in date the district_court entered a consent decree in petitioner’s class action lawsuit the consent decree granted declaratory injunctive and monetary relief to petitioner and the other named plaintiffs petitioner his wife’s estate and his children received a total of dollar_figure in monetary relief to be allocated as agreed among them the consent decree also established a fund for the purpose of making distributions to unnamed plaintiffs who submitted qualified claims pursuant to the decree six factors are to be considered in determining the amount of compensation due to unnamed qualified claimants those six factors are the number of citations or threats received the degree of coercion expressed in the citation or threat or other communication from the county to the claimant whether the claimant left the dwelling in question because of the citation or threat the nature and degree of emotional distress suffered including whether the claimant provided evidence of any physical symptoms of emotional distress or other special circumstances which increased the emotional distress whether the claimant provided evidence of any increased costs resulting from the loss of housing including but not limited to increased cost of alternative housing wages and other income lost during the time spent looking for petitioner’s wife died in and her estate was substituted as a party in the class action lawsuit alternative housing moving storage or packing costs temporary housing costs any costs of commuting to and from work in excess of those that would have been incurred commuting to and from the denied housing and whether the claimant provided evidence of any other compensable loss petitioner received dollar_figure of the dollar_figure awarded to him his wife’s estate and his children petitioner engaged an experienced tax attorney who met with the class action attorneys to obtain all the pertinent facts and circumstances after reviewing the information the tax attorney advised petitioner to report dollar_figure of the dollar_figure as other income and to label it damages on petitioner’ sec_2002 form_1040 u s individual_income_tax_return petitioner took his tax attorney’s advice and reported on hi sec_2002 return dollar_figure of the dollar_figure in damages he received in the notice_of_deficiency respondent determined that the entire amount of the settlement was includable in petitioner’s gross_income additionally respondent determined an accuracy- related penalty of dollar_figure related to petitioner’s failure to report dollar_figure of the settlement proceeds opinion i deficiency a burden_of_proof the commissioner’s determinations generally are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 70_f3d_548 9th cir the u s court_of_appeals for the ninth circuit to which an appeal of this case would lie has held that in order for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commissioner must establish some evidentiary foundation linking the taxpayer to the income-producing activity 596_f2d_358 9th cir revg 67_tc_672 or demonstrating that the taxpayer received unreported income 680_f2d_1268 9th cir see also 774_f2d_932 9th cir once there is evidence of actual receipt of funds by the taxpayer the taxpayer has the burden of proving that all or part of those funds are not taxable tokarski v although 596_f2d_358 9th cir revg 67_tc_672 was an unreported income case regarding illegal source income the u s court_of_appeals for the ninth circuit applies the weimerskirch rule in all cases involving the receipt of unreported income see 680_f2d_1268 9th cir 92_tc_661 commissioner 87_tc_74 accordingly petitioner bears the burden_of_proof see rule a b sec_104 it is well established that pursuant to sec_61 gross_income includes all income from whatever source derived unless otherwise excluded by the internal_revenue_code see 348_us_426 exclusions from gross_income are construed narrowly 515_us_323 as relevant here sec_104 provides sec_104 compensation_for injuries or sickness a in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness for the first time in the opening brief petitioner raises the issue of respondent’s bearing the burden_of_proof pursuant to sec_7491 as amended generally we will not consider an issue that is raised for the first time on brief see 92_tc_376 affd 920_f2d_1196 5th cir 64_tc_989 for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness damages received mean amounts received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs in evaluating whether amounts received pursuant to a settlement agreement are excludable from income pursuant to sec_104 we look to the written terms of the settlement agreement to determine the origin and allocation of the settlement proceeds see 88_tc_834 affd without published opinion 845_f2d_1013 3d cir jacobs v commissioner tcmemo_2000_59 affd sub nom 22_fedappx_967 10th cir petitioner settled his claims against the county the parties entered into a settlement agreement via a consent decree entered by the district_court in that consent decree the district_court granted petitioner declaratory injunctive and monetary relief petitioner received dollar_figure of the dollar_figure awarded to the gibsons pursuant to the consent decree the sec_104 was amended by the small_business job protection act of publaw_104_188 sec 110_stat_1838 to provide effective for amounts received after date that the personal_injury_or_sickness for which the damages are received must be physical district_court did not allocate the proceeds among petitioner’s claims if a settlement agreement lacks express language stating what the settlement amount was paid to settle we look to the intent of the payor on the basis of all the facts and circumstances of the case including the complaint filed and details surrounding the litigation 504_us_229 102_tc_116 affd in part and revd in part on another issue 70_f3d_34 5th cir knuckles v commissioner tcmemo_1964_33 affd 349_f2d_610 10th cir a key question to ask is ‘in lieu of what were the damages awarded ’ robinson v commissioner supra pincite quoting 144_f2d_110 1st cir affg 1_tc_952 accordingly the court must determine the intent of the payor upon the basis of the facts and circumstances including petitioner’s complaint in the class action lawsuit petitioner argues that the first amended complaint includes a cause of action and remedy for bodily injury and physical distress petitioner testified that he was verbally and physically harassed by other residents of sun city according to petitioner this harassment and the stress of the lawsuit caused him to suffer numerous headaches stomach aches and breathing problems petitioner testified that he visited a doctor for both stomach aches and breathing problems petitioner failed to show how the county or any of the individuals involved in the class action lawsuit caused his alleged personal physical injury or physical sickness additionally petitioner failed to produce any documentary_evidence from his alleged doctor visits if a party fails to introduce evidence within that party’s possession we may presume in some circumstances that if produced the evidence would be unfavorable to that party 6_tc_1158 affd 162_f2d_513 10th cir this is true where the party that does not produce the evidence has the burden_of_proof or the other party has established a prima facie case id furthermore we have previously held that stomach problems and headaches such as those suffered by petitioner are symptoms of emotional distress see hawkins v commissioner tcmemo_2005_149 explaining that emotional distress includes symptoms such as headaches and stomach disorders petitioner produced no receipts prescriptions or other evidence to corroborate his testimony of his alleged breathing problems we are not required to and do not accept petitioner’s self-serving testimony regarding his alleged personal physical injuries or physical sickness without corroborating evidence see 440_f2d_688 9th cir affg per curiam tcmemo_1969_ lerch v commissioner tcmemo_1987_295 affd 877_f2d_624 7th cir petitioner argues that because the consent decree entered in the class action lawsuit provided payments for physical injuries and physical sickness some share of petitioner’s settlement proceeds consist of damages received on account of personal physical injury or physical sickness petitioner argues that because he was a named member of the certified plaintiff class his claims are typical of the claims of the plaintiff class petitioner argues that since unnamed plaintiffs must satisfy one of the six factors set forth in the consent decree discussed supra to qualify for compensation petitioner must also satisfy at least one of the six factors petitioner claims that the only factor he satisfies is whether claimant provided evidence of any other compensable loss petitioner contends that this demonstrates that he sustained physical injury and physical sickness we reject this argument the six factors referred to by petitioner are relevant to determining the amount of compensation due to unnamed claimants assuming arguendo that we accept petitioner’s self-serving and uncorroborated testimony it appears that petitioner qualified for at least three of the six factors cited none of which consists of personal physical injuries or physical sickness additionally factor six for which petitioner claims he qualifies refers to any other compensable loss and does not necessarily include personal physical injury and physical sickness apart from petitioner’s self-serving and uncorroborated testimony the record does not establish that petitioner received a portion of his dollar_figure total settlement proceeds on account of personal physical injury or physical sickness accordingly we sustain respondent’s determination that the settlement proceeds petitioner received in are includable in his gross_income see geiger v commissioner supra lerch v commissioner supra ii accuracy-related_penalty a sec_6662 penalty respondent determined an accuracy-related_penalty under sec_6662 of dollar_figure respondent determined that the entire underpayment_of_tax for was attributable to negligence or disregard of rules or regulations and or a substantial_understatement_of_income_tax pursuant to sec_6662 a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax petitioner qualified for factor because he received a citation he qualified for factor because the cce authorities told the gibsons they would have to move also the citation threatened fines and imprisonment additionally petitioner was served with a notice to appear in court to face possible criminal charges he qualified for factor because of the emotional distress he suffered due to negligence or disregard of rules or regulations or attributable to any substantial_understatement_of_income_tax sec_6662 the term understatement means the excess of the amount of tax required to be shown on a return over the amount of tax imposed which is shown on the return reduced by any rebate within the meaning of sec_6211 sec_6662 generally an understatement is a substantial_understatement when the understatement exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on the return sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the internal_revenue_code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 b burden of production the commissioner has the burden of production with respect to the accuracy-related_penalty sec_7491 to meet this burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner meets this burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a see higbee v commissioner supra the taxpayer may meet this burden by proving that he or she acted with reasonable_cause and in good_faith see sec_6664 see also higbee v commissioner supra sec_1_6664-4 income_tax regs c analysis respondent met his burden of production pursuant to sec_7491 petitioner’ sec_2002 income_tax return contains an understatement of income_tax greater than dollar_figure see sec_6662 accordingly petitioner bears the burden of proving that the accuracy-related_penalty should not be imposed with respect to any portion of the underpayment for which he acted with reasonable_cause and in good_faith see sec_6664 higbee v commissioner supra pincite relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a professional sec_1_6664-4 income_tax regs petitioner has no relevant tax education sophistication or business experience petitioner engaged an experienced tax attorney to determine the proper tax treatment of petitioner’s settlement award after discussing the relevant facts and circumstances of the class action lawsuit with the class action attorneys the tax attorney advised petitioner to report dollar_figure of the dollar_figure settlement as taxable_income on the basis of that advice petitioner reported dollar_figure on hi sec_2002 tax_return accordingly petitioner is not liable for the accuracy-related_penalty in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
